Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1, 4, and 6-15 are pending. Claims 8 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 1, 4, 6, 7, and 9-11 is contained herein.

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 9/14/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 11/15/2021.

New Objections and Rejections
Claim Objections
Claims 1, 4, 6, 7, and 9-11 are objected to because of the following informality:

    PNG
    media_image1.png
    138
    111
    media_image1.png
    Greyscale
” should be written as “PDM is a protein degradation moiety for CDK4/6, which has the following structure
    PNG
    media_image1.png
    138
    111
    media_image1.png
    Greyscale
” to clearly indicate that the PDM is that of the recited structure. Thus the claim and claims which depend on it are objected to. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claims 4 and 9 do not further limit claim 1 with respect to species with variable L having the limitation wherein W = -CH2C(O) (see examples):

    PNG
    media_image2.png
    90
    152
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    99
    437
    media_image3.png
    Greyscale

. Note the claim sets forth that W is independently selected from the listed variables such as O, C(O), etc. independently and not a combination thereof. The claim does not set forth the possibility to have W selected from combinations thereof (e.g. O-CH2, CH2C(O), etc.).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2018/106870.
The instant claims may be drawn to the following compound and compositions thereof with the exception of the alkenyl group linker being placed at the following position on the phenyl ring indicated by the red arrow:

    PNG
    media_image4.png
    184
    390
    media_image4.png
    Greyscale


wherein PBM = 
    PNG
    media_image5.png
    163
    280
    media_image5.png
    Greyscale
, L = -C(O)-CH=CH- (note Z2,3,5,6 are bonds in this case, Z1,4 = -CH, and W = -C(O), m = 1), A1,2 selected from –CH2 and –C(O), and p =0.

Document WO 2018/106870 teach the following compound and compositions thereof (see example 54, page 130 and page 68, lines 10-20 for compositions thereof):

    PNG
    media_image6.png
    153
    380
    media_image6.png
    Greyscale


The difference between these compounds stem from how the alkenyl moiety links the rest of the molecule to each other. These compounds are known as positional isomers. However, MPEP states the following:
Compounds which are position isomers (compounds having the same radicals in
physically different positions on the same nucleus) or homologs (compounds differing
regularly by the successive addition of the same chemical group, e.g., by -CH2- groups)
are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Furthermore, the document teaches that these positional isomers are equivalent which would motivate one skilled in the art to readily make this modification (see group EL, page 6, formulas VII-XI):

    PNG
    media_image7.png
    180
    711
    media_image7.png
    Greyscale
.
.





Conclusion
Claims 1, 4, 6, and 9-11 are rejected. Claim 7 is objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624